DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Oath/Declaration
2.   The oath/declaration filed on 05/31/2021 is acceptable.
                                                               Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                       Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 05/31/2021.
                                                        Specification
5.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – DISPLAY DEVICE HAVING A FIRST WIDTH IS SMALLER THAN A SECOND WIDTH IN THE SEMICONDUCTOR LAYER – or is suggested by the applicant.
      The specification needs to be updated. 
                                                 Claim Objections
6.   Claim 11 is objected to because of the following reasons:
       In claim 11, lines 1-2, a term of “the semiconductive layer” should replace by – the semiconductor layer --.
                                  Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1, 16-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE (Patent No. 20180050478) in view of Kim (U.S. Publication No. 2004/0080012 A1).
      Regarding claim 1, LEE discloses a display device comprising: 
             a first conductive layer (SDL in Fig. 3c and SDL2 in Fig. 11) that is disposed on a substrate (SUB, Fig. 11); 
             a transistor (T6, Fig. 11) that is disposed on the substrate (SUB); and 
             a light emitting element (OLED, Fig. 11) that is electrically connected to the transistor (T6, Fig. 11), 
             wherein the transistor (T6) comprises a semiconductor layer (SML) that at least partially overlaps the first conductive layer (SDL) and is disposed on the first conductive layer (SDL), and a gate electrode (GE) that is disposed on the semiconductor layer (SML),
              wherein the semiconductor layer (SML) comprises a first region (SA) that does not overlap the first conductive layer (SDL), a third region (DA) that overlaps the first conductive layer (SDL), and a second region (CA) that is disposed between the first region (SA) and the third region (DA) and traverses an edge of the first conductive layer (SDL) (e.g. Fig. 3d).
      LEE discloses the features of the claimed invention as discussed above, but does not disclose wherein a first width of the semiconductor layer in the first region is smaller than a second width of the semiconductor layer in the second region.
      Kim, however, discloses wherein a first width (W1) of the semiconductor layer (refers as active region 103) in the first region (116s) is smaller than a second width (W2) of the semiconductor layer in the second region (L1) (e.g. Fig. 3).
      The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide a first width of the semiconductor layer in the first region is smaller than a second width of the semiconductor layer in the second region, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
     Regarding claim 16, LEE discloses a display device comprising: 
              a first conductive layer (SDL in Fig. 3c and SDL2 in Fig. 11) that is disposed on a substrate (SUB, Fig. 11); 
             a transistor (T6, Fig. 11) that is disposed on the substrate (SUB); and 
             a light emitting element (OLED, Fig. 11) that is electrically connected to the transistor (T6, Fig. 11), 
             wherein the transistor (T6) comprises a semiconductor layer (SML) that at least partially overlaps the first conductive layer (SDL) and is disposed on the first conductive layer (SDL), and a gate electrode (GE) that is disposed on the semiconductor layer (SML) while overlapping a channel (CA) of the semiconductor layer (SDL), 
              wherein the semiconductor layer (SML) comprises a first region (SA) that does not overlap the first conductive layer (SDL), a third region (DA) that overlaps the first conductive layer (SDL), and a second region (CA) that is disposed between the first region (SA) and the third region (DA) and traverses an edge of the first conductive layer (SDL) (e.g. Fig. 3d).
      LEE discloses the features of the claimed invention as discussed above, but does not disclose wherein a first width of the semiconductor layer in the first region is smaller than a second width of the semiconductor layer in the second region.
      Kim, however, discloses wherein a first width (W1) of the semiconductor layer (refers as active region 103) in the first region (116s) is smaller than a second width (W2) of the semiconductor layer in the second region (L1) (e.g. Fig. 3).
      The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide a first width of the semiconductor layer in the first region is smaller than a second width of the semiconductor layer in the second region, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
     Regarding claim 17, LEE and Kim (citations to LEE unless otherwise noted) discloses wherein the second region (CA) includes an edge that connects a first edge of the first region (SA) and a second edge of the third region (DA) (e.g. Fig. 3d).
        Regarding claim 18, LEE and Kim (citations to LEE unless otherwise noted) discloses wherein the edge that connects the first edge of the first region (SA) and the second edge of the third region (DA) has a shape of a curved line or a straight line (e.g. Fig. 5).
         Regarding claim 20, LEE and Kim (citations to LEE unless otherwise noted) discloses wherein a width (W2) of the second region (L1) is larger than a width (W1) of the first region (116) (e.g. Fig. 3 in Kim).
8.    Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE and Kim in view of HANADA (Patent No. 2020137670).
     Regarding claim 10, LEE discloses a display device comprising: 
             a first conductive layer (SDL in Fig. 3c and SDL2 in Fig. 11) that is disposed on a substrate (SUB, Fig. 11); 
             a transistor (T6, Fig. 11) that is disposed on the substrate (SUB); and 
             a light emitting element (OLED, Fig. 11) that is electrically connected to the transistor (T6, Fig. 11), 
             wherein the transistor (T6) comprises a semiconductor layer (SML) that is partially overlaps with the first conductive layer (SDL) and is disposed on the first conductive layer (SDL), and a gate electrode (GE) that overlaps a channel (CA) of the semiconductor layer (SML) and is disposed on the semiconductor layer (SML),
              wherein the semiconductor layer (SML) comprises a first region (SA) that does not overlap the first conductive layer (SDL), a third region (DA) that overlaps the first conductive layer (SDL), and a second region (CA) that is disposed between the first region (SA) and the third region (DA) and includes an edge traversing an edge of the first conductive layer (SDL) (e.g. Fig. 3d).
      LEE discloses the features of the claimed invention as discussed above, but does not disclose wherein a first width of the semiconductor layer in the first region is smaller than a second width of the semiconductor layer in the second region and wherein the second region has a protrusion protruding from an edge of the first region.
      Kim, however, discloses wherein a first width (W1) of the semiconductor layer (refers as active region 103) in the first region (116s) is smaller than a second width (W2) of the semiconductor layer in the second region (L1) (e.g. Fig. 3).
      The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to provide a first width of the semiconductor layer in the first region is smaller than a second width of the semiconductor layer in the second region, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
      LEE and Kim disclose the features of the claimed invention as discussed above, but does not disclose wherein the second region has a protrusion protruding from an edge of the first region.
      HANADA, however, discloses wherein the second region (1031) has a protrusion protruding from an edge of the first region (1032) (e.g. Fig. 11A/13A).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of LEE and Kim to provide wherein the second region has a protrusion protruding from an edge of the first region as taught by HANADA for a purpose of reducing the leakage current in the display device.
     Regarding claim 11, LEE, Kim and HANADA (citations to LEE unless otherwise noted) discloses wherein a first width (W1) of the semiconductor layer (refers in an active region (103) in the first region (116s) is smaller than a second width (W2) of the semiconductor layer in the second region (L1) (Fig. 3 in Kim).
9.    Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE and Kim in view of HANADA (Patent No. 2020137670).
      Regarding claim 2, LEE and Kim disclose the features of the claimed invention as discussed above, but does not disclose wherein the second region has a protrusion protruding from edges of the first region.
      HANADA, however, discloses wherein the second region (1031) has a protrusion protruding from edges of the first region (1032) (e.g. Fig. 11A/13A).
      It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of LEE and Kim to provide wherein the second region has a protrusion protruding from edges of the first region as taught by HANADA for a purpose of reducing the leakage current in the display device.
     Regarding claim 3, LEE, Kim and HANADA (citations to LEE unless otherwise noted) discloses wherein the protrusion has a shape of an isosceles triangle, a semi-circle, or a right-angled triangle (Fig. 11A/13A in HANADA).
10.    Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over LEE and Kim in view of Bethold et al., hereafter “Bethold” (Publication No. 2008/0308850 A1).
        Regarding claim 5, LEE and Kim disclose the features of the claimed invention as discussed above, but does not disclose wherein the third region of the semiconductor layer has a third width and each of the first width and the third width is uniform.
      Bethold, however, discloses wherein the third region (245) of the semiconductor layer (240/246/245) has a third width and each of the first width (of the first region (240)) and the third width is uniform (e.g. Fig. 2 and para [0024).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of LEE and Kim to provide wherein the third region of the semiconductor layer has a third width and each of the first width and the third width is uniform as taught by Bethold for a purpose of improving the performance of the display device.
      Regarding claim 6, LEE, Kim and Bethold (citations to LEE unless otherwise noted) discloses wherein the first width and the third width are substantially equivalent to each other (e.g. Fig. 2 and para [0024).
      Regarding claim 7, LEE, Kim and Bethold (citations to LEE unless otherwise noted) discloses herein the first width (W1) is smaller than the third width (W2) (Fig. 3 in Kim).
                                            Allowable Subject Matter
11.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 4, 8-9, 12-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the second region comprises a vertex having a broadest width and the vertex overlaps the first conductive layer as cited in claim 4 and wherein an edge of the second region traverses the edge of the first conductive layer obliquely, and wherein the edge of the second region which traverses the edge of the first conductive layer obliquely is formed in the shape of a straight line as cited in claim 8a and wherein an edge of the second region traverses the edge of the first conductive layer obliquely, and wherein an edge of the second region which traverses the edge of the first conductive layer obliquely is formed in the shape of a curved line as cited in claim 9 and wherein the edge of the second region traverses the edge of the first conductive layer obliquely, and wherein the second region includes a vertex which has a broadest width and overlaps the first conductive layer as cited in claim 12 and wherein a width of the second region is gradually widened toward the third region as cited in claim 19.
        Claims 13-15 are directly or indirectly depend on claim 12, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                  Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892